Name: 91/309/EEC: Council Decision of 10 June 1991 on the conclusion of an Agreement in the form of an exchange of notes on the further extension of, and amendments to, the Agreement between the Government of the United States of America and the European Economic Community concerning fisheries off the coasts of the United States
 Type: Decision
 Subject Matter: fisheries;  America
 Date Published: 1991-06-28

 Avis juridique important|31991D030991/309/EEC: Council Decision of 10 June 1991 on the conclusion of an Agreement in the form of an exchange of notes on the further extension of, and amendments to, the Agreement between the Government of the United States of America and the European Economic Community concerning fisheries off the coasts of the United States Official Journal L 166 , 28/06/1991 P. 0084COUNCIL DECISION of 10 June 1991 on the conclusion of an Agreement in the form of an exchange of notes on the further extension of, and amendments to, the Agreement between the Government of the United States of America and the European Economic Community concerning fisheries off the coasts of the United States (91/309/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Government of the United States of America and the European Economic Community concerning fisheries off the coasts of the United States (1), as extended and amended by the Agreement in the form of an exchange of notes adopted by Decision 89/167/EEC (2), and in particular Articles XIV and XIX (1) thereof, Having regard to the proposal from the Commission, Whereas the Community and the Government of the United States have conducted consultations as provided for in Article XIV of the Agreement on the further extension of, and amendments to, the Agreement, which expires on 1 July 1991; Whereas both parties agreed to amend further and extend the Agreement for a period of two and a half years; whereas that agreement should be approved, in the form of an exchange of notes to that effect, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of notes on the further extension of, and amendments to, the Agreement between the Government of the United States of America and the European Economic Community concerning fisheries off the coasts of the United States is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement and to initiate the exchange of notes concerning its entry into force. Done at Luxembourg, 10 June 1991. For the Council The President J.-C. JUNCKER (1) OJ No L 272, 13. 10. 1984, p. 3. (2) OJ No L 63, 7. 3. 1989, p. 22.